Citation Nr: 1143926	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-32 564	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a low back disability, degenerative disc disease of the lumbosacral spine at L4-S1, prior to May 25, 2011, and to a rating higher than 20 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to October 1972.

This appeal to the Board of Veterans' Appeals (Board) originated from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, among other things, granted service connection for the Veteran's low back disability and assigned an initial 10 percent rating retroactively effective from March 24, 2005, the date of receipt of his claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In December 2007, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing. 

The Board subsequently, in June 2008, issued a decision denying several other claims for service connection the Veteran also had appealed - namely, for a bilateral (i.e., right and left) leg disorder, left foot disorder, and right ankle and/or foot disorder.  The Board remanded his remaining claim - for an initial rating higher than 10 percent for his low back disability, to the RO via the Appeals Management Center (AMC) for additional development and consideration. 

The Board later issued a decision in April 2009 also denying this claim for an initial rating higher than 10 percent for his low back disability.  He appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2010 memorandum decision, the Court vacated the Board's decision and remanded the claim for further development and readjudication in compliance with directives specified. 

To comply with the Court's order, the Board in turn again remanded this claim in May 2011 to provide the Veteran another VA compensation examination to reassess the severity of this disability and to address specific concerns outlined in the Court's memorandum decision.

The Veteran had this additional VA examination on May 25, 2011, and, after considering the results, the AMC issued a September 2011 decision increasing the rating for the low back disability from 10 to 20 percent as of the date of that VA examination.  In a supplemental statement of the case (SSOC) also issued in September 2011, the AMC denied an initial rating higher than 10 percent for this low back disability prior to May 25, 2011, and a rating higher than 20 percent since.  So this is the issue now before the Board.


FINDINGS OF FACT

1.  Prior to May 25, 2011, the Veteran had essentially pain-free motion in every direction, with forward flexion to between 85 and 90 degrees.

2.  Any neurological symptoms affecting his lower extremities were attributed to his nonservice-connected Type II Diabetes Mellitus (i.e., to diabetic peripheral neuropathy), not to his service-connected low back disability. 

3.  The May 25, 2011 VA examination showed he continued to have motion in every direction, but now with forward flexion limited to 45 degrees and objective evidence of painful motion, though no additional loss of motion after three repetitions.  

4.  That May 25, 2011 VA examination did not reveal any neurological findings referable to the service-connected low back disability, and the examiner also indicated there had been no incapacitating episodes due to intervertebral disc syndrome (IVDS), i.e., on account of the service-connected degenerative disc disease.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 percent for the low back disability prior to May 25, 2011, or for a rating higher than 20 percent since.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242. 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


This appeal arose in another context, namely, when the Veteran was trying to establish his entitlement to service connection for his low back disability, which since has been granted.  VA therefore is not obligated to provide him additional notice concerning the "downstream" issue of whether he is entitled to a higher initial rating for this disability.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide him a statement of the case (SOC) if this disagreement is not resolved.  And the RO sent him this required SOC in September 2009, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning a higher initial rating for this service-connected disability.  He since has received a higher rating, as reflected in the September 2011 rating decision and SSOC, which again included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning an even greater rating for this low back disability.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all pertinent records that he and his representative identified.  He was also provided VA compensation examinations - initially in May 2005 when he was still trying to establish his underlying entitlement to service connection for his low back disability, but also more recently in July 2008 and May 2011 to assess and then reassess the severity of this disability.  In the interim, the Court had vacated the Board's April 2009 decision based on inadequacies in that July 2008 VA examination report.  The problem with that examination was the VA examiner had said she could not determine, without resorting to mere speculation, whether pain, fatigue, incoordination, or flare-ups cause additional functional loss.  So to address this possibility, the Veteran was provided the additional VA examination in May 2011, during which the VA examiner determined that, 

while pain was present with motion, there was no additional loss of motion after three repetitions.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40.

The VA examiner also opined on how the Veteran's low back disability would affect his ability to perform activities of daily living, such as walking, shopping, exercising, and doing chores.  This examination, therefore, complies with the Court's December 2010 memorandum decision, as well as the Board's May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty, as a matter of law, to ensure compliance with the terms of the remand).

The Court also vacated the Board's April 2009 decision, in part, because the Board had failed to discuss whether the Veteran should have been examined during a flare-up of low back pain.  The Board now finds that the duty to assist does not require conducting a VA compensation examination of the Veteran's low back disability during a flare-up.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis, a skin condition, while in an active stage of the disease in order to fulfill the duty to assist.  However, the holding in Ardison does not apply to this case because an orthopedic disability is different from a skin condition.  Instead, the Court's holding in Voerth v. West, 13 Vet. App. 117 (1999), is more applicable.

In Voerth, the Court stated that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  On the other hand, a flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Id. at 123.  In this case at hand, the Veteran himself stated that his flare-ups last only a few days at a time, thus rendering efforts to conduct a VA examination (on very short notice) impractical and of little probative value. 

Therefore, in light of the development undertaken in this case, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board therefore may proceed with the adjudication of this claim.

II.  Merits of the Claim

The Veteran's service treatment records (STRs) show he was treated for a chronic lumbar strain while on active duty.  He was later diagnosed with degenerative disc disease of the lumbar spine.  In March 2005, he filed a claim seeking service connection for his low back disability.  The RO granted his claim in January 2006, assigning an initial 10 percent disability rating for degenerative disc disease of the lumbar spine retroactively effective from the receipt of his claim in March 2005.  

But, as already mentioned, this disability rating recently was increased to 20 percent, albeit only as of May 25, 2011, the date of his most recent VA compensation examination.  So the RO has "staged" the rating for this disability.  Fenderson, 12 Vet. App. at 125-26 (when a claim arises from a disagreement with the initial rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3. 

The Veteran's low back disability has been rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under these criteria, a 10 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.

The next higher rating of 20 percent is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  An even higher rating of 40 percent requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  

The Rating Schedule lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V (2011).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See also Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board must address its applicability).  Such factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , DCs 5235-5242, Note (1).  Neurological manifestations are rated pursuant to DC 8520, which pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520 (2011). 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

Because there is disc disease, the Veteran's low back disability also may be evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under this Formula, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest and treatment "prescribed by a physician."  Id. 

A.  Prior to May 25, 2011

Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's low back disability since the initial grant of service connection until the 20 percent rating went into effect on May 25, 2011.  In other words, there simply is no evidence that his thoracolumbar spine had flexion limited to 60 degrees, that his combined range of motion of the thoracolumbar spine was limited to 120 degrees, or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, there were no neurological findings due to IVDS to warrant a disability rating higher than 10 percent during this initial period, either.

The primary evidence against the Veteran's claim during this initial period consists of two VA examination reports.  The first examination, performed in May 2005, noted that his thoracolumbar spine demonstrated flexion to 90 degrees, extension to 30 degrees, lateral flexion to 45 degrees in both directions, and rotation to 30 degrees in both directions, for a combined range of motion of 270 degrees.  The second examination, performed in July 2008, noted that his thoracolumbar spine demonstrated flexion to 85 degrees, extension to 20 degrees, lateral flexion to 20 degrees in both directions, and rotation to 20 degrees in both directions, for a combined range of motion of 185 degrees. 


Thus, these examinations clearly show that his thoracolumbar spine demonstrated flexion greater than 60 degrees, with a combined range of motion significantly greater than 120 degrees.  In addition, neither examination indicated there had been any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In short, these findings do not support a disability rating higher than 10 percent under the applicable criteria. 

The Board also finds that a disability rating higher than 10 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  The Board has considered the Veteran's hearing testimony in December 2007 that his low back pain had gotten worse during that past year.  The Board emphasizes, however, that neither VA examination showed any significant functional loss due to this pain or related factors.  It is worth reiterating that, although pain may cause a functional loss, pain itself does not constitute functional loss.  See again Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40.  The May 2005 VA examination noted that pain was only present at the end of flexion, at the end of right lateral flexion, and at the end of rotation to the right side.  So the Veteran did not have pain until the terminal points.  And although the examiner noted that motion was additionally limited by pain and lack of endurance following repetitive use, the Veteran's motion was full and relatively pain free during his first attempt.  Moreover, the July 2008 VA examination revealed similar findings, with pain only present from 70 to 85 degrees of flexion during the first attempt, mild pain with extension on his second and third attempts, and a feeling of tightness with his first attempt at lateral flexion to the right.  All other movements were pain free.  As already mentioned, the Court found this examination inadequate to the extent this VA examiner said she could not determine, without resorting to mere speculation, whether pain, fatigue, incoordination, or flare-ups would cause additional functional loss.  However, the additional VA examination more recently performed in May 2011 specifically noted there was no additional loss of motion in any direction after three repetitions.  The VA examiner also opined that the Veteran's low back disability would not significantly affect his ability to perform activities of daily living, such as walking, shopping, exercising, and doing chores.  Consequently, prior to May 25, 2011, there is simply insufficient evidence to support a disability rating higher than 10 percent based on functional loss due to pain, weakness, fatigability, or incoordination of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Veteran has raised the argument that an increased rating is warranted based on neurological impairment caused by his service-connected low back disability.  The Board disagrees because no medical evidence indicates his low back disability is manifested by neurological impairment.  Instead, the medical evidence - including VA examination reports dated in July 2003, December 2005, May 2005, and July 2008 - relates all decreased sensation in his lower extremities to his Type II Diabetes Mellitus.  That is to say, he has diabetic peripheral neuropathy.  As such, the Board cannot consider these neurological symptoms in rating his low back disability because these symptoms are not referable to his low back disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must be able to distinguish, by competent medical evidence, the extent of symptoms that is due to service-related causes, i.e., service-connected disability, from that which is not). 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating higher than 10 percent for his low back disability from March 24, 2005 until May 25, 2011, when the rating for this disability increased to 20 percent.  And as the preponderance of the evidence is against this aspect of his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Since May 25, 2011

On remand, the Veteran was afforded another VA examination on May 25, 2011, to reassess the severity of his low back disability.  During the interview portion of this additional examination, he reported experiencing low back pain since service, described as a moderate, constant, dull ache, with weekly flare-ups one to two days a week involving severe pain.  There was no history of any paresthesias, numbness, unsteadiness, leg or foot weakness, erectile dysfunction, or bowel or bladder problems.  When asked about incapacitating episodes, he reported an exacerbation in January 2009 when he had sought medical treatment and was out "on rest" for approximately one week.  He also reported seeking medical treatment and being "out" for two days in April 2011.  But the examiner later clarified that there had been no incapacitating episodes due to IVDS.  This is mostly likely due to the fact that an incapacitating episode, for purposes of the governing regulation, requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to 38 C.F.R. § 4.71a, DCs 5243.  (Emphasis added).

A physical examination revealed no lumbar lordosis, kyphosis, flattening, scoliosis, ankylosis, or listing.  There was also no atrophy, guarding, tenderness, or weakness, but he did experience spasm and pain with motion; however, the examiner commented that the spasm did not cause guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range-of-motion testing revealed flexion of 45 degrees, extension of 10 degrees, lateral flexion of 15 degrees to the left and 10 degrees to the right, and rotation of 10 degrees to the left and 15 degrees to the right, for a combined range of motion of 105 degrees.  The examiner indicated there was pain on motion, but no additional limitation after three repetitions.  A reflex examination showed that knee and ankle jerks were absent, but that sensory examination was normal for both lower extremities.  Also significant is that a detailed motor examination demonstrated that both ankles, knees, and hips had active movement against full resistance.  The examiner also found no atrophy and normal muscle tone.  Lasegue's sign (straight leg raise) was also negative, indicating no underlying herniated disc.  A radiology report lists a diagnostic impression of degenerative changes of the lower lumbar spine.  The examiner concluded with diagnoses of (1) lumbar strain and (2) lumbar degenerative joint disease and degenerative disc disease.  She also commented that the Veteran experienced mild difficulty walking, and moderate difficulty doing chores, shopping, and exercising.  He also had difficulty doing certain duties at work, including lifting and carrying, which bother his back.

The results of this most recent May 25, 2011 VA examination were the reason for increasing the rating for the low back disability from 10 to 20 percent as of the date of this examination.  In Harper v. Brown, 10 Vet. App. 125, 126 (1997), the Court discussed the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Here, the AMC determined the evidence first showed the Veteran was entitled to this higher 20 percent rating as of the date of that VA examination, so made the increase retroactively effective as of the date of that examination under the first of the enumerated possibilities explained above (i.e., date entitlement arose).  There is no basis to assign a rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, including at any time since the date of that examination.  Since the Veteran was able to flex forward to 45 degrees, it is clearly greater than 30 degrees, and therefore does not meet the criteria for the next higher rating of 40 percent under DCs 5235-5242.  In addition, since his thoracolumbar spine demonstrated motion in every direction, there is no indication of favorable ankylosis of his entire thoracolumbar spine (referring to the combined thoracic and lumbar segments).  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The VA examiner also specifically noted the Veteran's thoracolumbar spine is not ankylosed.

Next, addressing the Court's concerns outlined in the December 2010 memorandum decision, the VA examiner in May 2011 specifically commented that, while pain was present with motion, there was no additional loss of motion after three repetitions.  The examiner also commented that the Veteran experiences only mild difficulty walking, and moderate difficulty doing chores, shopping, and exercising.  In light of these opinions and observations, there simply is no basis to assign a rating higher than 20 percent based on functional loss due to pain, weakness, fatigability, or incoordination of the thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-08. 

Furthermore, there still is no basis for assigning a higher or separate rating for neurological impairment due to the Veteran's low back disability.  In addition to the prior medical opinions attributing the decreased sensation in his lower extremities instead to his Type II Diabetes Mellitus, see again Mittleider, 11 Vet. App. at 182, the May 2011 VA examination report notes that testing of his reflexes and strength was normal for both lower extremities.  The examiner also commented that there had been no incapacitating episodes due to IVDS.  In short, the Veteran's low back disability was properly rated under the criteria found in the General Rating Formula for Diseases and Injuries of the Spine, and higher or separate ratings for neurological impairment are not shown to be warranted.


The Board thus concludes that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the Veteran's low back disability since May 25, 2011.  Hence, this aspect of his appeal also is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

C.  Consideration of an Extra-Schedular Evaluation

The Board also finds that the circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the Veteran's low back disability reasonably describe and contemplate the extent and severity of this disability.  And his alleged symptoms (e.g., pain and consequent limitation of motion) are addressed in the schedular ratings he has for this disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating higher than 10 percent for the low back disability prior to May 25, 2011, and a rating higher than 20 percent since, is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


